Exhibit NOTE PURCHASE AGREEMENT This Note Purchase Agreement, dated as of September 28, 2007 (this “Agreement”), is entered into by and among Dirt Motor Sports, Inc., d/b/a World Racing Group, Inc. a Delaware corporation (the “Company”), and the other signatories hereto (each a “Lender” and collectively, the “Lenders”). RECITALS A. On the terms and subject to the conditions set forth herein, Lenders are willing to purchase from Company and Company is willing to issue and sell to Lenders, Senior Secured Promissory Notes, substantially in the form attached hereto as Exhibit A (each a“Note” and collectively, the “Notes”), in the principal amount of up to Fifteen Million Dollars ($15,000,000), subject to the conditions set forth in Section 9(a)(ii); B. As additional consideration for the issuance of the Notes by the Company, the Company is issuing to the Lenders shares of common stock, $0.001 par value per share (“Common Stock”), of the Company at the rate of 275,000 shares for each One Million Dollars ($1,000,000) of principal amount of Notes purchased pursuant to this Agreement (or in the event a Lender would beneficially own more than 4.99% of all of the outstanding Common Stock after giving effect to the forgoing issuance of Common Stock to such Lender, shares of the Company’s Series E Preferred Stock convertible into a like number of shares of Common Stock) (collectively, the “Note Shares”); C. As a condition to the purchase of the Notes and the Note Shares, the Company has agreed to grant a continuing security interest in all of the assets of the Company, excluding any vehicles and leased equipment (the “Assets”), on substantially the terms and conditions set forth in a Security Agreement attached hereto as Exhibit B, and to grant a mortgage lien in certain real property (the “Real Property” and together with the Assets, the “Collateral”) owned by the Company on substantially the terms and conditions set forth in a form of Mortgage attached hereto as Exhibit C (each a “Mortgage” and collectively, the “Mortgages”); and D. As an additional condition to the purchase of the Notes and the Note Shares, each Subsidiary (as defined herein) has agreed, on a joint and several basis with the other Subsidiaries, to guaranty, on a joint and several basis with the other Subsidiaries, the full and prompt payment of the principal of and interest on the Notes and performance of the Company of all of its present and future obligations as set forth in the Transaction Documents, on substantially the terms and conditions set forth in the Guaranty attached hereto as Exhibit D (the “Guaranty”).This Agreement, the Notes, the Guaranty, the Security Agreement, the Escrow Agreement (as defined herein) and the Mortgages are referred to herein collectively as the “Transaction Documents”). AGREEMENT NOW, THEREFORE, in consideration of the foregoing, and the representations, warranties, and conditions set forth below, the parties hereto, intending to be legally bound, hereby agree as follows: -1- 1.Issuance and Sale of the Note and Note Shares.In reliance upon the representations, warranties and covenants of the parties set forth herein, the Company agrees to issue, sell and deliver to each Lender, and each Lender agrees, severally and not jointly, to purchase from the Company a Note in the principal amount set forth below Lender’s name on the signature page hereto and that number of Note Shares set forth below Lender’s name on the signature page hereto.The purchase price for the Note and Note Shares shall be equal to the principal amount indicated on the face of the Note and set forth below Lender’s name on the signature page hereto.The Company and the Lender are executing and delivering this Agreement and issuing the Notes and Note Shares in accordance with and in reliance upon the exemption from securities registration afforded by Section 4(2) of the U.S. Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder (the “Securities
